DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, for clarity purposes, should be replaced with “wherein one of the pivoting shafts of the two pivoting shafts is upstream of the pickup roller assembly, and another one of the two pivoting shafts is disposed downstream of the pickup roller assembly” or similar language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2018/0179002 (hereinafter “Lin”) in view of Kasashima et al. US 8,876,103 (hereinafter “Kasashima”), and further in view of Sardano et al. US 5,004,218 (hereinafter “Sardano”).
Regarding claims 1, 16 (similar to claim 1), 18, and 19, Lin teaches a pickup mechanism, comprising: 
a paper feeding channel (52); 
a pickup roller assembly (320) disposed in the paper feeding channel and projecting beyond a top of the paper feeding channel; and
 a guiding swing arm assembly (410, see FIG. 2 and FIG. 4) including two guiding swing arms mounted adjacent to and spaced from two opposite sides of the pickup roller assembly, each guiding swing arm including a pivoting shaft (500), a stopping block (downstream end of 410), and an extending arm (410) connected between the pivoting shaft and the stopping block.
	Lin teaches the claimed invention except explicitly teaching:
a paper tray disposed to an upstream of the pickup roller assembly;
the two stopping blocks of the two guiding swing arms being disposed between the pickup roller assembly and the paper tray for blocking paper, and
an axial direction of the pivoting shaft of each guiding swing arm being deviated from a center axis direction of the pickup roller assembly (claim 1) or an axial direction of the pivoting shaft of each guiding swing arm being parallel with a paper feeding direction of the paper feeding channel (claim 16).
Kasashima teaches a similar paper feeding device that includes a conventional a paper tray (103, FIG. 2) arranged upstream of a sheet roller pick assembly.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lin’s pickup mechanism with a paper feed tray as taught by Kasashima in order to support a sheet or stack of sheets intended to be fed by sheet feeding device.  The combination of references would provide a paper tray disposed to an upstream of the pickup roller assembly and the two stopping blocks of the two guiding swing arms of (Lin) being disposed between the pickup roller assembly and the paper tray.
	Sardano, with reference to FIG. 2, teaches an alternative guiding swing assembly (62), arranged between a paper tray (26) and a pickup roller assembly (82) that pivots about a pivoting shaft, an axial direction (parallel to paper feed direction) of the pivoting shaft of each guiding swing arm (part of 62 that extends to pivoting shaft) being deviated (being different) from a center axis direction (orthogonal to paper feed direction) of the pickup roller assembly in order to prevent movement of the guiding swing assembly in the sheet feeding direction.  By preventing pivoting in the sheet feeding direction, this maintains the correct positioning of the swing assembly relative to a bottom feeding device (Col. 8, lines 10-32).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lin’s guiding swing assembly with an axial direction of the pivoting shaft of each guiding swing arm being deviated from a center axis direction of the pickup roller assembly as 
	Note:  An alternative rejection of Sardano as the base reference combined with a  teaching using an additional swinging guide member that are spaced as claimed (taught by Lin or other cited references) would have been appropriate as well to reject the same the claims.
Regarding claim 2, the combination of references teaches wherein the two pivoting shafts of the two guiding swing arms of the guiding swing arm assembly are disposed at the upstream (see FIG. 2 of Sardano, showing pivoting shaft of 62 arranged upstream of 82) of the pickup roller assembly.
	Regarding claim 5, the combination of references teaches wherein the two pivoting shafts of the two guiding swing arms of the guiding swing arm assembly are disposed adjacent to the upstream of the pickup roller assembly.
	Regarding claim 10, the combination of references teaches (see rejection to claim 1) wherein the axial direction of the pivoting shaft of each guiding swing arm is parallel with a paper feeding direction of the paper feeding channel, a clamping angle between the axial direction of the pivoting shaft of each guiding swing arm and the paper feeding direction of the paper feeding channel is 0 degree.

	Regarding claim 14, the combination of references teaches (see rejection to claim 1), wherein the pickup roller assembly (of Lin) includes a rotation shaft, the axial direction of the pivoting shaft of each guiding swing arm is perpendicular to a center axis direction of the rotation shaft of the pickup roller assembly.
	Regarding claim 15, the combination of references teaches a cover (200 of Lin), the guiding swing arm assembly being pivotally connected to the cover, the two guiding swing arms of the guiding swing arm assembly being mounted to two opposite sides of the cover (each shaft would arranged on an opposite side of the pickup roller assembly).
Allowable Subject Matter
Claim 20 is allowed.
Claims 3, 4, 6-9, 11, 13, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several references that teach two guiding swing arms spaced apart as claimed include Lin US 10,106,351, Juan et al. US 2015/0274453, Chen et al. US 8,894,062.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.